United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1076
Issued: April 11, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 2, 2018 appellant, through counsel, filed a timely appeal from an April 11, 20182
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that on April 12, 2018 the OWCP claims examiner forwarded appellant a copy of the hearing
representative’s decision. The Board finds that the proper decision on appeal is the April 11, 2018 decision of the
hearing representative.

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.4
ISSUE
The issue is whether appellant has met her burden of proof to establish intermittent periods
of disability commencing January 12, 2017, causally related to her accepted employment injury.
FACTUAL HISTORY
On January 12, 2017 appellant, then a 48-year-old city letter carrier, filed an occupational
disease claim (Form CA-2) alleging that repetitive pushing, pulling, and lifting required in the
performance of her federal employment accelerated her nonreparable rotator cuff condition. She
noted that she first became aware of her condition on December 3, 2015 and realized its relation
to her federal employment on January 11, 2017.5 Appellant stopped work on January 11, 2017.
OWCP accepted the claim for right shoulder bicipital tendinitis and impingement syndrome of
right shoulder.
On June 8, 2017 appellant filed a claim for compensation (Form CA-7) for intermittent
disability for the period January 12 through April 17, 2017, which she attributed to her shoulder
injuries.
In a February 15, 2017 duty status report (Form CA-17), a certified physician assistant with
an illegible signature, noted appellant’s restrictions due to her right shoulder chronic rotator cuff
tear.6
Medical reports dated 2015 through 2017 from Dr. Brent Hansen, an osteopath and Boardcertified orthopedic surgeon, were submitted. In a January 24, 2017 progress note, Dr. Hansen
noted that appellant reported difficulty casing mail and carrying letters. He indicated that her
examination was essentially unchanged and that her weakness was consistent with a chronic rotator
cuff pathology. Dr. Hansen diagnosed of chronic retracted rotator cuff tear right shoulder, right

3

5 U.S.C. § 8101 et seq.

4

The Board notes that, following the April 11, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
5

Medical reports of record from 2009 indicate that appellant had a nonindustrial right shoulder injury approximately
three and a half years prior for which she was diagnosed with impingement syndrome, rotator cuff tear with right
upper extremity acromioclavicular (AC) joint arthrosis, osteoarthritis, and rotator cuff (traumatic) strain/sprain with
tear-massive. Appellant underwent surgery for her rotator cuff tear on May 21, 2009. She returned to full-duty work
without restrictions on August 27, 2009.
6
On April 3, 2017 an unknown physician countersigned the February 15, 2017 Form CA-17, which had provided
restrictions for right shoulder chronic rotator cuff tear.

2

shoulder subacromial impingement, right shoulder bicep tendinitis, and right shoulder weakness
and pain. He opined that appellant was temporarily disabled from work until further notice.
In a January 25, 2017 report, Dr. Hansen indicated that appellant had a possibly inoperable,
if not irreparable, rotator cuff tear which significantly impacted her ability to work and perform
daily activities. He explained that the repetitive nature of the pushing, pulling, driving, and
delivering mail in appellant’s work “can and will accelerate or further agitate and deteriorate her
condition.” Dr. Hansen indicated that appellant was able to return to work on January 12, 2017 as
long as her work restrictions were maintained. He diagnosed rotator cuff tear/rupture of the right
shoulder, impingement syndrome of the right shoulder, biceps tendinitis, and pain.
In a January 27, 2017 form, an unknown provider from OrthoArizona provided work
restrictions for appellant’s right shoulder severe chronic rotator cuff tear.
In a February 15, 2017 report, Dr. Hanson noted that appellant had not been allowed to
return to work with her previously described restrictions. He reported that appellant’s examination
was unchanged. Dr. Hanson provided an assessment of right shoulder pain, right shoulder chronic
rotator cuff tear, and right biceps tendinitis. Right shoulder surgery was discussed.
On June 16, 2017 appellant returned to full-time, full-duty work with no restrictions.
In a June 21, 2017 report, Dr. Hansen provided an assessment of right subacromial
impingement, right previous rotator cuff tear and repair, right shoulder partial rotator cuff retear,
and right shoulder bicipital tendinitis. He indicated that appellant had been doing well from her
previous rotator cuff surgery until her December 2015 injury. Dr. Hansen noted that appellant’s
work restrictions were based on initial findings of bicipital problems, impingement, and partial
tearing of the rotator cuff. He indicated that she could work within her current work restrictions.
By development letter dated July 3, 2017, OWCP informed appellant that the evidence
submitted in support of her claim for wage-loss compensation was insufficient to establish
disability for the claimed period due to the accepted right shoulder conditions. It noted that the
condition of right shoulder chronic rotator cuff tear had not been accepted as part of this claim.
OWCP advised appellant of the type of medical evidence needed and afforded her 30 days to
submit additional evidence.
The employing establishment reported that appellant returned to work with restrictions on
July 25, 2017.
By decision dated August 29, 2017, OWCP denied appellant’s claim for intermittent
periods of disability commencing January 12, 2017. It found that the medical evidence submitted
did not support intermittent periods of temporary total disability commencing January 12, 2017
based on the accepted work-related medical conditions.
In a September 6, 2017 letter, appellant, through counsel, requested a telephonic hearing
before an OWCP hearing representative, which was held on February 5, 2018. Appellant testified
that, after she developed her employment-related condition, her physician provided new
restrictions effective January 12, 2017, but no work was available within the new restrictions.

3

In a February 27, 2018 statement, the employing establishment noted since appellant had
not yet filed a claim on January 12, 2017 it had considered her request to work with restrictions
light duty (usually an off-the-job injury) and provided work within her restrictions only when
available. After appellant had filed her claim, it provided her with an April 17, 2017 job offer,
which she accepted. The employing establishment advised that, since OWCP had not accepted
the right shoulder chronic rotator cuff tear condition, it had changed appellant’s assignment from
limited duty to light duty. It noted that appellant’s work restrictions had not changed since
January 11, 2017.
In monthly progress reports and duty status reports from August 23, 2017 onwards,
Dr. Hansen continued to diagnose right shoulder pain, subacromial impingement, chronic rotator
cuff tear, and biceps tendinitis. He indicated that appellant’s examination and current work
restrictions were unchanged. In his August 23, 2017 report, Dr. Hansen opined that even though
appellant’s rotator cuff condition was not caused by work, this condition had been aggravated by
her employment duties. In an October 31, 2017 report, Dr. Hansen opined that appellant’s current
position at work should be made permanent. In a November 16, 2017 report, he indicated that
appellant’s chronic shoulder pain had been accelerated and aggravated by her employment injury.
Dr. Hansen also clarified appellant’s restrictions.
On December 8, 2017 appellant filed a claim for compensation (Form CA-7) claiming
disability due to a material change/worsening of her accepted work-related conditions.
In a December 22, 2017 development letter, OWCP noted that appellant had returned to
work on June 20, 2017 in a full-time, full-duty capacity and had a second return to work on July 26,
2017 in a limited-duty capacity. It requested that she provide factual and medical evidence to
substantiate that her disability occurred because of a spontaneous change in her medical condition
which necessitated a work stoppage or that a limited-duty assignment was withdrawn. Appellant
was afforded 30 days to provide the requested information.
In a January 15, 2018 questionnaire, appellant indicated that she did not have a recurrence
of disability based on a change in her medical condition. Rather, she indicated that her limitedduty position was withdrawn. Appellant noted that she worked limited duty from April 17 to
December 28, 2017 and that the employing establishment withdrew that assignment on
December 28, 2017. Copies of an April 17, 2017 job offer was provided along with requests for
or notification of absence.
In a January 11, 2018 report, Dr. Hansen noted that it was his understanding that the
withdrawal of appellant’s April 17, 2017 job offer was administrative. He indicated that
appellant’s right shoulder condition had remained unchanged since her claim was accepted and
that all Form CA-7s submitted had been due to the employing establishment not providing work.
Dr. Hansen further indicated that because of appellant’s preexisting chronic rotator cuff tear, the
impingement syndrome and bicipital tendinitis had been permanently aggravated once the initial
injury occurred. He also opined that the April 17, 2017 job offer should be reinstated and made
permanent as appellant had tolerated that assignment.
Progress notes and duty status reports (Form CA-17) from Dr. Hansen were received along
with additional claims for compensation (Form CA-7) from appellant. In a February 7, 2018

4

report, Dr. Hansen opined that appellant’s underlying cuff tear arthropathy was most likely
aggravated if not caused by her years of work and previous surgeries to her shoulders. In a
March 26, 2018 report, he opined that appellant’s January 12, 2017 restrictions should remain in
place until further notice.
By decision dated April 11, 2018, an OWCP hearing representative affirmed OWCP’s
August 29, 2017 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.7 For each period of disability
claimed, the employee has the burden of proof to establish that he or she was disabled from work
as a result of the accepted employment injury.8 Whether a particular injury causes an employee to
become disabled from work, and the duration of that disability, are medical issues that must be
proven by a preponderance of probative and reliable medical opinion evidence.9
Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.10 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.11 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages that he or she was receiving
at the time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.12 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in his or her employment, he or she is entitled to compensation for any loss of wages.13
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.14 The evidence submitted must be reliable,
probative, and substantial.15 The physician’s opinion must be based on the facts of the case and

7
See B.K., Docket No. 18-0386 (issued September 14, 2018); see also Amelia S. Jefferson, 57 ECAB 183 (2005);
Nathaniel Milton, 37 ECAB 712 (1986).
8

See D.G., Docket No. 18-0597 (issued October 3, 2018); Amelia S. Jefferson, id.

9

See Edward H. Horton, 41 ECAB 301 (1989).

10

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); 20 C.F.R. § 10.5(f).

11

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

12

Merle J. Marceau, 53 ECAB 197 (2001).

13

See V.G., Docket No. 18-0936 (issued February 6, 2019).

14

D.W., Docket No. 18-0644 (issued November 15, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

15

Id.

5

the complete medical background of the employee, must be one of reasonable medical certainty,
and must include objective findings in support of its conclusions.16
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow employees to self-certify their disability and entitlement
to compensation.17
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish intermittent
periods of disability commencing January 12, 2017, causally related to her accepted employment
injury. The record reflects that appellant has a preexisting, nonwork-related right shoulder rotator
cuff tear for which she underwent surgery and was released to full-duty work without restrictions
in August 2009.18 OWCP accepted the conditions of right shoulder bicipital tendinitis and right
shoulder impingement as causally related to her accepted January 12, 2017 employment injury.
In support of her claim for wage-loss compensation, appellant submitted reports from her
treating physician, Dr. Hansen. In his January 24 and 25, 2017 reports, Dr. Hansen related that
appellant’s examination was essentially unchanged and that her shoulder weakness was consistent
with chronic rotator cuff pathology. He further explained in his January 25, 2017 report that her
rotator cuff condition significantly impacted her ability to work. Dr. Hansen further related that
appellant was able to return to work as of January 12, 2017 as long as her work restrictions
remained the same. However, he offered no objective findings or medical rationale as to why
appellant’s accepted conditions caused disability.19 Rather, Dr. Hansen attributed appellant’s
work restrictions to her prior nonwork-related rotator cuff pathology.
In his June 21, 2017 report, Dr. Hansen indicated that appellant had been doing well
following her previous rotator cuff surgery, until December 2015. He also noted that appellant’s
work restrictions were based on initial findings of bicipital problems, impingement and partial
tearing of the rotator cuff. While Dr. Hansen added the accepted conditions to his opinion that
appellant required work restrictions, a conclusory medical opinion without additional explanation
as to how the accepted conditions caused disability is of limited probative value.20 Similarly, while
in his August 23, 2017 report, he offered an opinion that appellant’s rotator cuff tear had been
aggravated by her “working conditions,” his opinion was conclusory in nature and not supported
by rationalized medical opinion.

16

20 C.F.R. § 10.501(a)(2).

17

See B.K., supra note 7; William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

18

See supra note 4.

19

A.M., Docket No. 09-1895 (issued April 23, 2010); Ricky S. Storms, 52 ECAB 349 (2001).

20

See R.T., Docket No. 15-0907 (issued August 18, 2015).

6

In his January 11, 2018 report, Dr. Hansen indicated that appellant’s right shoulder
condition had remained unchanged since her claim was accepted and that appellant claimed
disability wage-loss compensation by filing Forms CA-7 because the employing establishment had
not provided appellant work within her restrictions. He then indicated that appellant had a
preexisting chronic rotator cuff tear, and her accepted employment factors permanently aggravated
her right shoulder impingement syndrome and bicipital tendinitis. The issue, however, is not
whether the accepted employment factors caused the accepted conditions. Rather, the issue is
whether the accepted conditions caused disability. Dr. Hansen offered no objective findings from
the dates in question which would substantiate that appellant required work restrictions due to her
accepted conditions.21
In his remaining reports, Dr. Hansen continued to note that appellant’s examination was
unchanged and that her restrictions which went into effect on January 12, 2017 should remain in
place. Again, he offered no objective findings from the dates in question which would substantiate
that appellant could not perform her employment duties based on the accepted work-related
medical conditions.22
The February 15, 2017 Form CA-17 duty status report and the January 27, 2017 report of
work restrictions, were both signed by a physician with an illegible signature. As such, these
reports which contained illegible signatures have no probative value as it is not established that
either author is a physician.23
As appellant has not provided medical evidence containing a rationalized opinion
explaining why she was disabled from work for intermittent periods commencing January 12, 2017
causally related to her accepted employment conditions, the Board finds that she has not met her
burden of proof.
On appeal counsel contends that appellant had described a classic spontaneous worsening
and that the change in her restrictions constituted a change in her condition. As discussed above,
the medical reports of record are insufficient to establish that appellant’s disability was causally
related to her accepted conditions during the claimed period.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish intermittent
periods of disability commencing January 12, 2017, causally related to her accepted employment
injury.
21

See supra note 13.

22

Id.

23

See D.D., 57 ECAB 734 (2006); Merton J. Sills, 39 ECAB 572, 575 (1988).

7

ORDER
IT IS HEREBY ORDERED THAT the April 11, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 11, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

